—Order, Supreme Court, New York County (Marcy Friedman, J.), entered November 25, 2002, which, upon reargument, adhered to a prior order of the same court and Justice granting defendants’ motion to dismiss the complaint as barred under the doctrine of res judicata, unanimously affirmed, with costs.
Inasmuch as plaintiff’s present claims arise from the same transactions that were the subject of her counterclaims in the *136previously concluded nonpayment proceeding, they are barred under the doctrine of res judicata (see Coleman v Chaibane Props., 188 AD2d 413, 414 [1992], lv dismissed 81 NY2d 1007 [1993]). Concur — Mazzarelli, J.P., Ellerin, Williams, Lerner and Gonzalez, JJ.